DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 09/03/2021.
Claims 1, 3, and 4 have been amended. 
Claim 2 has been cancelled.
Claims 1 and 3-5 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections of claims in the previous office action are withdrawn in light of applicant’s amendments, however a new 101 rejections was added.
The 35 U.S.C. 103 rejections of claims in the previous office action are withdrawn in light of applicant’s amendments.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 09/11/2018.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-5 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1 and 3-5, under Step 2A claims 1-4 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1 and 3-5, the independent claims (claims 1, 3, and 4) are directed, in part, to managing the acquiring and extracting users’ information for creating and using a movement schedule (e.g. acquiring user information; extracting user information; creating a movement schedule). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior following rules or instructions. The managing personal behavior is entered into when the user information is are monitored to create a schedule (instructions), while are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – processing apparatus, processor, controller, vehicle, and computer to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0030) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as processing apparatus, processor, controller, vehicle, and computer. When considered individually, the processing apparatus, processor, controller, vehicle, and computer claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0028]) “Here, a hardware configuration of the management server 200 will be described based on FIG. 2. FIG. 2 is a diagram illustrating part of a hardware configuration of the management server 200. The management server 200 is constructed of a general computer. ” ([0069]) “Furthermore, the processes and means described in the present disclosure can be implemented in free combination unless there is any technical discrepancy.” [0070] “a process described as to be executed by one apparatus may be shared and performed by a plurality of apparatuses. Alternatively, a process described as to be executed by different apparatuses may be executed by one apparatus.” [0071] “The non-transitory computer readable storage medium includes any type of disk such as a magnetic disk (floppy (registered trademark) disk, hard disk drive (HDD) or the like), optical disk (CD-ROM, DVD disk, blue-ray disk or the like), read-only memory (ROM), random access memory (RAM), EPROM, EEPROM, magnetic card, flash memory, optical card or any type of medium suitable for storing electronic instructions.”
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claim 5 directed to iteratively determining the schedules based off of user information.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.


Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claims 1 and 3-5 are removed in light of Applicant's Amendments of 09/03/2021, which are deemed persuasive as to independent claims 1 and 3-5. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found at the following claim limitations amendment of 09/03/2021 at claim 1 as follows:
 comparing the stored received user information for each user so as to determine a plurality of users having same preferences for the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination, 
wherein each user is associated with an individual user ID, and the comparing the stored received user information for each user includes comparing all of the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination corresponding to one user ID provided in a user information table exactly matches the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination for another user ID in the user information table. 
Similar claim amendment were applied to claims 3 and 4 of 09/03/2021.

Applicant’s Remarks of 09/03/2021 at pg. 8 as follows:
“Tai lacks comparing of itineraries of users that are stored in a database. In Tai, in [0104], users edit the itinerary using a planning module. There is no extraction of users that are determined during comparing to have the exact same preferences. Notably also, Tai and the other cited art lacks any comparing received user information as required by claim 1, and lacks the idea of comparing characteristics of users that are associated with particular user IDs whereby the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination corresponding to one user ID provided in a user information table exactly matches the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination for another user ID in the user information table as required by claim 1. None of the art teaches or suggests comparing received user information from user terminals, checking for matching with associated user IDs, and outputting a schedule for a vehicle to include the criteria that corresponds to the matched first users.”




Response to Arguments
Applicant’s arguments filed 09/03/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 09/03/2021.

Regarding the 35 U.S.C. 101 rejection, at pg. 6 and 7, Applicant argues with respect to claims at issue are not directed to an abstract idea 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. Using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
receiving each of a plurality of users, user information including information relating to user's preferences for a place of departure, date and time of departure from the place of departure, one or more passing spots, staying time at each passing spot, destination and date and time of arrival at destination; 
storing the received user information; 
 comparing the stored received user information for each user so as to determine a plurality of users having same preferences for the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination, 
wherein each user is associated with an individual user ID, and the comparing the stored received user information for each user includes comparing all of the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination corresponding to one user ID provided in a user information table exactly matches the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination for another user ID in the user information table; 
extracting a plurality of users determined during the comparing to have the exact same preferences for the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination, as a plurality of first users who move in a first vehicle; and 
creating a movement schedule directing the first vehicle to drive along a driving path, the movement schedule developed in accordance with the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination included in the user information on the plurality of first users.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations regarding receiving and extracting users’ information, which constitutes methods of organizing human activity which include managing personal behavior following rules or instructions which are still considered an abstract idea under the 2019 PEG. 
Additionally, the Applicant claims are directed to scheduling of users to move in a vehicle. The claims and specification does not mention, and is not directed towards an autonomous vehicle. Therefore anyone skilled in the art with broadest reasonable interpretation will assume the vehicle is being used and operated by a driver, thus making the movement schedule executed by a driver and not a vehicle. Hence, making the claims directed towards the organizing of human activity for executing a movement schedule.
The controller and terminal is comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Furthermore, all improvements recited in the claim does not integrate the judicial exception into a practical application because the claim recites additional elements at a high-level of generality used to execute mere instructions in order to implement the abstract idea on a general purpose computer. Moreover, the Examiner would like to point the Applicant to the 2019 PEG, in which managing trend identification will fall under. The 2019 PEG which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claims of the invention anticipated or obvious:

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bavar et al., U.S. Pub. 20180061242, (discussing the planning and scheduling for autonomous vehicles).
W.O. Pub. WO2014087583, (discussing the planning of going to a destination). https://patents.google.com/patent/WO2014087583A1/en
Lathia et al., Individuals among commuters: Building Personalised Transport Information Services From Fare Collection Systems, https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.357.9223&rep=rep1&type=pdf, Pervasive and Mobile Computing, Pervasive and Mobile Computing Volume 9, Issue 5, October 2013, Pages 643-664, 2013 (discussing the planning of trips as a commuter..).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624